EXHIBIT 10.2 [Hypercom Letterhead] Henry Gaillard [Address on file with Hypercom] FRANCE December 9, 2010 Subject: Your Restricted Stock and Stock Option Awards Dear Henry, This letter cancels and replaces the earlier letter on the same subject dated December 7th 2010 and is to confirm that once you have signed the Separation Agreement with Hypercom France SARL (“Convention de Rupture - Articles L.1237-11 et suivants du Code du travail”) and all conditions relating to the Separation Agreement have been met, namely: 1. the expiration of the applicable revocation period withoutthe Separation Agreement having been revoked; and 2. the expiration of the applicable registration period (“Période de Homologation”) leading to its successful registration, then the unvested portion of the outstanding restricted stock awards (“RSAs”) granted to you on the dates set forth in the table below shall be immediately and irrevocably accelerated and made available to you according to the terms of the applicable Plan within two (2) two business days of the satisfaction of the above conditions (“Acceleration Date”). Restricted Stock Awards as of December 15, 2010 Grant ID Date of Grant Original Award Vested Portion Unvested Portion 1. 97RS5I May 17, 0 2. 97RS5 April 15, TOTAL 1 All 25,000 of these RSA shares were sold by you on 06/14/2010 to cover your related tax obligations. We also confirm that the unvested portion of the Hypercom stock options previously granted to you on the dates set forth in the table below and that are outstanding as of the Acceleration Date shall be immediately cancelled.The vested portion of such options shall remain exercisable until the date which is four months after the Acceleration Date, at which time they will expire if not exercised. Stock Option Awards as of December 15, 2010 Grant ID Date of Grant Original Award Vested Portion Unvested Portion 1. 2000E May 17, 0 2. 1997G May 15, TOTAL You agree to pay to Hypercom or authorize Hypercom to withhold from proceeds all required taxes applicable to the vesting, exercise or sale of the Hypercom common stock represented by the above described RSAs and stock options, so that Hypercom may in turn remit such taxes to the appropriate tax authorities. Please confirm your agreement by signing in the space provided below for that purpose. Sincerely, /s/ Douglas J. Reich Douglas J. Reich Senior Vice President & General Counsel Acknowledged and Agreed: /s/ Henry Gaillard Henry Gaillard
